Warner, Chief Justice.
This was an action of ejectment brought by the plaintiff against the defendant to recover the possession of a lot of land in the county of Schley. The plaintiff offered in evidence the record book of the Court of Ordinary, containing the original order granting letters of administration to the plaintiff, which was objected to, and the objection overruled by the Court. The plaintiff offered in evidence an award of arbitrators, set forth in the record, which was objected to, and the objection was overruled. The award had been made the judgment of the Superior Court. The fact that exceptions to the award had been filed and withdrawn did not make it any the less the 'judgment of the Court. The record containing the original order granting the letters of administration was properly admitted in evidence. -The defendant disclaimed title to the land, and, under the charge of the Court, the jury found a verdict for the plaintiff. We find no error in this record.
Let the judgment of the Court below be affirmed.